DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
In re claim 1, the prior art references, alone are in combination do not show a method for forming a semiconductor-on-insulator (SOT) structure with a buried stressor (BS) layer underlying a buried oxide (BOX), the method comprising: growing a silicon germanium BS layer epitaxially on a substrate of a first silicon wafer; depositing a bonding layer (BL) comprising silicon on a surface of the BS layer; wafer bonding the first silicon wafer to a second wafer having a silicon oxide layer formed on a semiconductor substrate such that the silicon oxide layer of the second wafer is bonded to the BL layer of the first silicon wafer; exfoliating a layer of the semiconductor substrate of the second wafer adjacent the silicon oxide layer to form the SOI structure; and subsequently applying a high temperature process to the SOI structure with the BS layer underlying the BOX to diffuse germanium from the silicon germanium BS layer into the BL.
In re claim 5, the prior art references, alone or in combination do not show a method for forming a semiconductor-on-insulator (SOI) structure with a buried stressor (BS) layer underlying a buried oxide (BOX) layer, the method comprising: growing the 
The closest prior art references include Mizuno et al. (US Pub. 2001/0048119 A1), Morvan et al. (US Pub. 2013/0196456 A1), Bedell et al. (US 8,124,470 B1), Chen et al. (US Pub. 2006/0255330 A1), Usuda et al. (US 6,690,043 B1), Liu (US Pub. 2008/0026540 A1), and Zhu et al. (US 8,115,254 B2). The references disclose various elements of the claims including growing a silicon germanium layer and depositing a bonding layer on a surface of the BS layer. However, the references do not specifically disclose wafer bonding the silicon wafer to the second wafer having a silicon oxide layer such that the silicon layer is bonded to the BL and exfoliating a layer of the semiconductor substrate of the second wafer adjacent the silicon oxide layer to form the SOI structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815